Name: Commission Regulation (EEC) No 3181/87 of 23 October 1987 on the supply of various lots of butteroil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27 . 10 . 87 Official Journal of the European Communities No L 305 / 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 3181 / 87 of 23 October 1987 on the supply of various lots of butteroil as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES , Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200 / 87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid ( 3 ) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC ) No 3972 / 86 of 22 December 1986 on food-aid management { l ), and in particular Article 6 ( 1 ) ( c ) thereof, HAS ADOPTED THIS REGULATION : Article 1 Milk products shall be mobilized in the Community , as Community food aid for supply to the recipients listed in Annex I in accordance with Regulation (EEC) No 2200 / 87 and under the conditions set out in the Annexes . Supplies shall be awarded by the tendering procedure . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities . Whereas Council Regulation (EEC ) No 1420 / 87 of 21 May 1987 laying down implementing rules for Regulation (EEC ) No 3972 / 86 on food-aid policy and food-aid management ( 2 ) lays down the list of countries and organizations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 90,46 tonnes of butteroil ; This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 October 1987 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 370 , 30 . 12 . 1986 , p . 1 and corrigendum OJ No L 42 , 12 . 2 . 1987 , p . 54 . ( 2 ) OJ No L 136 , 26 . 5 . 1987 , p. 1 . ( 3 ) OJ No L 204 , 25 . 7 . 1987 , p. 1 . 27 . 10 . 87No L 305 / 2 Official Journal of the European Communities ANNEX 1 LOT A 1 . Operation No ('): 894 / 87  Commission Decision of 30 June 1987 2 . Programme: 1987 3 . Recipient : Euronaid 4 . Representative of the recipient ( 3 ): see Official Journal of the European Communities No C 103 of 16 April 1987 5 . Place or country of destination : Thailand 6 . Product to be mobilized : butteroil 7 . Characteristics and quality of the goods ( 2 ): to manufacture from intervention butter (OJ No C 216 , 14 . 8 . 1987 , p. 3  I.3 . 1.1 and 1.2 ) 8 . Total quantity : 15 tonnes 9 . Number of lots : 1 10 . Packaging and marking : 5 kilograms ( 6 ) (OJ No C 216 , 14 . 8 . 1987 , p. 3  I.3.3.1 ) Suppementary markings on the packaging : 'ACTION No 894 / 87 / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / THAILAND / ICR / 74617 / SURIN VIA BANGKOK / FOR FREE DISTRIBUTION' 11 . Method of mobilization : Bought from VIB : Voedselvoorzieningsin- en verkoopbureau (VIB ), Burg . Kessenplein 3 , 6431 KM Hoensbroek (Tel : ( 5045 ) 22 20 20 ; Telex : 56396 ). The addresses of the places of storage are given in Annex II . Selling price determined in accordance with Article 2 of Regulation (EEC) No 2315 / 76 . 12 . Stage of supply : free at port of shipment 13 . Port of shipment :  14 . Port of landing specified by the recipient :  15 . Port of landing :  16 . Address of the warehouse and , if appropriate , port of landing :  17 . Period for making the goods available at the port of shipment : 16 November to 4 December 1987 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender , date of expiry of the period allowed for submission of tenders ( 4 ): 10 November 1987 , 12 noon 21 . In the case of a second invitation to tender : ( a ) deadine for the submission of tenders : 24 November 1987 , 12 noon ( b ) period for making the goods available at the port of shipment : 15 January 1988 ( c ) deadline for the supply :  22 . Amount of the tendering security : 20 ECU / tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24 . Address for submission of tenders : Bureau de l'aide alimentaire , Ã l'attention de Monsieur N. Arend , BÃ ¢timent Berlaymont , bureau 6 / 73 , 200 , rue de la Loi , B-1049 Bruxelles (Telex AGREC 22 037 B ) 25 . Refund payable on request by the successful tenderer ( s ): refund applicable on 12 October 1987 as fixed by Regulation ( EEC ) No 2727 / 87 (OJ No L 261 , 11 . 9 . 1987 ) 27 . 10 . 87 Official Journal of the European Communities No L 305 / 3 LOT B 1 . Operation No 0 ): 911 / 87  Commission Decision of 19 May 1987 2 . Programme: 1987 3 . Recipient : LICROSS ( 7 ) 4 . Representative of the recipient ( 3 ): see Official Journal of the European Communities No C 103 of 16 April 1987 5 . Place or country of destination : Rwanda 6 . Product to be mobilized : butteroil 7 . Characteristics and quality of the goods ( 2 ): to manufacture from intervention butter (OJ No C 216 , 14 . 8 . 1987 , p. 3  I.3.1 and 1.3.2 ) 8 . Total quantity : 25 tonnes 9 . Number of lots : 1 10 . Packaging and marking : 5 kilograms in 20-foot containers and (OJ No C 216 , 14 . 8 . 1987 , p. 3  1.3.3.1 and I.3.3.2 ) Supplementary markings on the packaging : 'ACTION No 911 / 87' a red cross of 10 x 10 cm 'ACTION DE LA LIGUE DES SOCIÃ TÃ S DE LA CROIX ROUGE ET DU CROISSANT ROUGE / POUR DISTRIBUTION GRATUITE / NYAMIRAMBO / RWANDA' 11 . Method of mobilization : Purchase from VIB : Voedselvoorzieningsin - en verkoopbureau (VIB), Burg. Kessenplein 3 , 6431 KM Hoensbroek (Tel : ( 5045 ) 22 20 20 ; Telex : 56396 ). The addresses of the places of storage are given in Annex II . Selling price determined in accordance with Article 2 of Regulation (EEC ) No 2315 / 76 . 12 . Stage of supply : free destination stores of the Red Cross in Nyamirambo Consignee : Red Cross of Rwanda , P.B. 425 Kigali . 13 . Port of shipment :  14 . Port of landing specified by the recipient :  15 . Port of landing :  16 . Address of the warehouse and , if appropriate , port of landing :  17 . Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 16 November to 4 December 1987 18 . Deadline for the supply : 31 Januray 1988 19 . Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders ( 4 ): 10 November 1987 , 12 noon 21 . In the case of a second invitation to tender: ( a ) deadline for the submission of tenders : 24 November 1987 , 12 noon ( b ) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 4 to 31 December 1987 (c ) deadline for the supply : 28 February 1988 22 . Amount of the tendering security : 20 ECU / tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24 . Address for submission of tenders : Bureau de l'aide alimentaire , Ã l'attention de Monsieur N. Arend , BÃ ¢timent Berlaymont , bureau 6 / 73 , 200 , rue de la Loi , B-1049 Bruxelles (Telex AGREC 22 037 B ) 25 . Refund payable on request by the successful tenderer ( 5 ): refund applicable on 12 October 1987 as fixed by Regulation (EEC ) No 2727 / 87 (OJ No L 261 , 11 . 9 . 1987 ) 27 . 10 . 87No L 305 / 4 Official Journal of the European Communities LOT C 1 . Operation No ( ! ): 912 / 87  Commission Decision of 19 May 1987 2 . Programme: 1987 3 . Recipient : LICROSS ( 7 ) 4 . Representative of the recipient ( 3 ): see Official Journal of the European Communities No C 103 of 16 April 1987 5 . Place or country of destination : Bolivia 6 . Product to be mobilized : butteroil 7 . Characteristics and quality of the goods ( 2 ): to manufacture from intervention butter (OJ No C 216 , 14 . 8 . 1987 , p . 3  I.3.1 and 1.3.2 ) 8 . Total quantity : 50 tonnes 9 . Number of lots : 1 10 . Packaging and marking : 5 kilograms in 20-foot containers and (OJ No C 216 , 14 . 8 . 1987 , p. 3  I.3.3.1 and 1.3.3.2 ) Supplementary markings on the packaging: 'ACCION No 912 / 87' a red cross of 10x10 cm 'ACCION DE LA LIGA DE LAS SOCIEDADES DE A CRUZ ROJA / DISTRIBUCIÃ N GRATUITA / LA PAZ' 11 . Method of mobilization : Purchase from OBEA : OBEA (Office belge de l'Ã ©conomie et de l'agriculture ), rue de TrÃ ªves 82 , B-1040 Bruxelles (Tel : 230 17 40  Telex 24076 ). The addresses of the places of storage are given in Annex II . Selling price determined in accordance with Article 2 of Regulation (EEC ) No 2315 / 76 . 12 . Stage of supply : free destination stores of the Red Cross in La Paz Consignee : Cruz Roja Boliviana , avenida S. Bolivar n ° 1515 , Casilla n ° 741 , La Paz 13 . Port of shipment :  14 . Port of landing specified by the recipient :  15 . Port of landing :  16 . Address of the warehouse and , if appropriate , port of landing:  17 . Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 16 November to 4 December 1987 18 . Deadline for the supply : 31 January 1988 19 . Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders ( 4 ): 10 November 1987 , 12 noon 21 . In the case of a second invitation to tender : ( a ) deadline for the submission of tenders : 24 November 1987 , 12 noon ( b ) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 4 to 31 December 1987 ( c ) deadline for the supply : 28 February 1988 22 . Amount of the tendering security : 20 ECU / tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24 . Address for submission of tenders : Bureau de l'aide alimentaire , Ã l'attention de Monsieur N. Arend , BÃ ¢timent Berlaymont , bureau 6 / 73 , 200 , rue de la Loi , B-1049 Bruxelles (Telex AGREC 22 037 B ) 25 . Refund payable on request by the successful tenderer ( 5 ): refund applicable on 12 October 1987 as fixed by Regulation (EEC ) No 2727 / 87 (OJ No L 261 , 11 . 9 . 1987 ) 27 . 10 . 87 Official Journal of the European Communities No L 305 / 5 LOT D 1 . Operation : Commission Decision of 27 December 1986 2 . Programme: 1986 3 . Recipient : Mr Bartolomeu SimÃ µes Pereira , Ministre du Plan , Bissau , Guinea Bissau 4 . Representative of the recipient : Ambassade du GuinÃ ©e Bissau , Av . F. Roosevelt , 70 , B-1050 Bruxelles (Tel .: 647 08 09 : Telex : 63631 EGBB B ) 5 . Place or country of destination : Guinea Bissau 6 . Product to be mobilized : butteroil 7 . Characteristics and quality of the goods ( 2 ): to manufacture from intervention butter (OJ No C 216 , 14 . 8 . 1987 , p . 3  I.3.3.1 ) 8 . Total quantity : 0,46 tonnes 9 . Number of lots : 1 10 . Packaging and marking : 5 kilograms Supplementary markings on the packaging : 'BUTTEROIL / DONATIVO DA COMUNIDADE ECONÃ MICA EUROPEIA A REPÃ BLICA DA GUINÃ -BISSAU' 11 . Method of mobilization : Purchase from OBEA : OBEA (Office belge de l'Ã ©conomie et de l'agriculture ), rue de TrÃ ªves 82 , B-1040 Bruxelles (Tel .: 230 17 40  Telex 24076 ) The addresses of the places of storage are given in Annex II . Selling price determined in accordance with Article 2 of Regulation (EEC ) No 2315 / 76 . 12 . Stage of supply : free at port of landing , landed 13 . Port of shipment :  14 . Port of landing specified by the recipient :  15 . Port of landing : Bissau 16 . Address of the warehouse and , if appropriate , port of landing :  17 . Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 16 November to 4 December 1987 18 . Deadline for the supply : 31 December 1987 19 . Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender , date of expiry of the period allowed for submission of tenders ( 4 ): 10 November 1987 , 12 noon 21 . In the case of a second invitation to tender: ( a ) deadline for the submission of tenders : 24 November 1987 , 12 noon ( b ) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 4 to 31 December 1987 ( c ) deadline for the supply : 31 January 1988 22 . Amount of the tendering security : 20 ECU / tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24 . Address for submission of tenders : Bureau de l'aide alimentaire , Ã l'attention de Monsieur N. Arend , BÃ ¢timent Berlaymont , bureau 6 / 73 , 200 , rue de la Loi , B-1049 Bruxelles (Telex AGREC 22 037 B) 25 . Refund payable on request by the successful tenderer ( 5 ): refund applicable on 12 October 1987 as fixed by Regulation (EEC ) No 2727 / 87 (OJ No L 261 , 11 . 9 . 1987 ) 27 . 10 . 87No L 305 / 6 Official Journal of the European Communities Notes ( J ) The operation number is to be quoted in all correspondence . ( 2 ) At the request of the beneficiary the successful tenderer shall deliver a certificate from an official entity certifying that for the product to be delivered the standards applicable , relative to nuclear radiation , in the Member State concerned , have not been exceeded . ( 3 ) Commission delegate to contact by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985 , page 4 . ( 4 ) In order not to overload the telex , tenderers are requested to provide , before the date and time laid down in point 20 of this Annex , evidence that the tendering security referred to in Article 7 (4 ) ( a ) of Regulation (EEC ) No 2200 / 87 has been lodged , preferably :  either by hand at the Office referred to in point 24 of this Annex ,  or by telecopier on one of the following numbers in Brussels :  235 01 32 ,  236 10 97 ,  235 01 30 ,  236 20 05 . ( 5 ) Regulation ( EEC ) No 2330 / 87 (OJ No L 210 , 1 . 8 . 1987 ) is applicable as regards the export refund and , where appropriate , the monetary and accession compensatory amounts , the representative rate and the monetary coefficient . The date referred to in Article 2 of the abovementioned Reguation is that referred to in point 25 of this Annex . ( 6 ) Lot A :  The supplier should send a duplicate of the original invoice to : MM De Keyzer &amp; SchÃ ¼tz BY , Postbus 1438 , Blaak 16 , NL-3000 BK Rotterdam .  Shipment to take place in 20-foot containers ; conditions FCL /LCL Shippers-count-load and stowage ( cls ).  The successful tenderer has to submit to the recipient's agent complete packing list of each container , specifying the number of cases belonging to each shipping number as specified in the invitation to tender .  The successful tenderer has to seal each container with a numbered locktainer , number of which to be provided to the beneficiary's forwarder . ( 7 ) LICROSS : BP 372 , CH-1211 Geneve 19 (Telex 22 555 LRCS CH). 27 . 10 87 Official Journal of the European Communities No L 305 / 7 ANEXO II  BILAGil  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II ANNEXII ANNEXEII  ALLEGA TO II  BIJLAGE II ANEXO II NÃ ºmero de la partida Partiets nummer Nummer der Partie Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Number of lot NumÃ ©ro du lot Numero della partita Nummer van de partij Numero do lote Cantidad MÃ ¦ngde Menge Ã ¤Ã Ã ½Ã ¿Ã ¹ Quantity QuantitÃ © Cantidad Hoeveelheid Quantidade Nombre y direcciÃ ³n del almacenista Lagerindehaverens navn og adresse Name und Adresse des Lagerhalters Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã µÃ ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Address of store Nom et adresse du stockeur Nome e indirizzo del detentore Naam en adres van de depothouder Nome e direcÃ §Ã £o do armazenista Lugar de almacenamiento Lagerplads Ort der Lagerhaltung Ã ¤Ã ÃÃ ¿Ã  Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Town at which stored Lieu de stockage Luogo di accantonamento Adres van de opslagplaats Local de armazenagem A 894 / 87 18 300 kg P. J. Smits BV Berkendreef 2 NL-5165 AT Waspik Tel .: 041 68 - 15 57 B 911 / 87 30 500 kg P. J. Smits BV Berkendreef 2 NL-5165 AT Waspik Tel .: 041 68 - 15 57 C 912 / 87 61 000 kg NV Comelco Brug Zuid 16 B-9880 Aalter D 550 kg NV Comelco Brug Zuid 16 B-9880 Aalter